          Case 1:20-mj-00052-DAD-SAB Document 63 Filed 07/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         Case No. 1:20-mj-00052-SAB

11                 Plaintiff,                          ORDER DISCHARGING JULY 1, 2020
                                                       ORDER TO SHOW CAUSE AND
12          v.                                         REQUIRING UNITED STATES TO
                                                       RESPOND TO DEFENDANT’S NOTICE OF
13   REYNALDO VILLANUEVA,                              NON-OPPOSITION TO MOTION FOR
                                                       PROTECTIVE ORDER
14                 Defendant.
                                                       FIVE DAY DEADLINE
15

16         An informal telephonic conference was held in this matter on April 30, 2020, and a

17 briefing schedule was set for the Government to file a motion for a protective order. (ECF No.

18 32.) On May 11, 2020, the Government filed a motion for a protective order under seal. (ECF

19 No. 33.) During the informal conference, the parties agreed to extend the deadline for Defendant
20 to file an opposition to the motion as the motion for a protective order may become moot.

21 Pursuant to the briefing schedule Defendant’s opposition to the motion was due on June 29,

22 2020. (ECF No. 32.) Defendant did not file an opposition and on July 1, 2020, an order issued

23 requiring Defendant to show cause why the motion for a protective order should not be deemed

24 unopposed. (ECF No. 60.) On July 6, 2020, Defendant filed a notice of non-opposition to the

25 motion. (ECF No. 61.) Defendant does not oppose the motion stating it is now moot. (Id.)

26         As Defendant asserts that the motion is now moot, as discussed during the April 30, 2020

27 informal conference, the Government shall be required to file a response to the notice of non-

28 opposition indicating whether the motion is now moot or if the motion for a protective order


                                                   1
          Case 1:20-mj-00052-DAD-SAB Document 63 Filed 07/14/20 Page 2 of 2


 1 should be granted.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The July 1, 2020 order to show cause is DISCHARGED; and

 4          2.      Within five (5) days of the date of entry of this order, the Government shall file a

 5                  response to Defendant’s notice of non-opposition.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
